DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending and are currently under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chaudhury et al. (US 2020/0232071). 
In regard to claim 1, Chaudhury et al. (‘071) discloses an alloy composition that includes 5 to 12 weight percent magnesium, 0.1 to 2 weight percent manganese, 0.3 to 3 weight percent silicon and the balance aluminum (abstract and [0010]). 
With respect to the recitation “wherein a structure of the alloy as printed by a 3D printing process, has a yield strength of at least 230 Megapascals (MPa) and an elongation of at least 9 percent (%)” in claim 1 and in regard to claims 4-5 and 7-9, Chaudhury et al. (‘071) discloses Alloy 1 in Table 6 having 5.64 weight percent magnesium, 1.21 weight percent silicon, 1.02 manganese, 0.16 iron and the balance aluminum having a yield strength of 251 MPa and an elongation of 11.3% and Alloy 3 in Table 6 having 6.19 weight percent magnesium, 1.07 weight percent silicon, 1.1 weight percent manganese, 0.06 weight percent iron with the balance aluminum having a yield strength of 266 MPa and an elongation of 9.5%. Additionally, Chaudhury et al. (‘071) discloses 3-D printing [0034].
With respect to the recitation “consisting essentially of” in claim 4, the instant specification fails to demonstrate that iron would be detrimental the basic and novel characteristics of the instant invention and in fact [00099] discloses wherein iron may be present up to 1 weight percent. 
In regard to claim 3, Chaudhury et al. (‘071) discloses powder bed fusion [0017]. 
In regard to claim 6, Alloy 1 of Table 6 discloses an alloy having 5.64 weight percent magnesium, 1.21 weight percent silicon, 1.02 weight percent manganese, 0.16 weight percent iron and the balance aluminum. The content of aluminum would therefore be 91.97 weight percent, which would be within the range of “between 85 percent by weight of the alloy and 95 percent by weight of the alloy” as claimed. 
In regard to claim 10, Alloy 3 of Table 6 discloses an alloy having 6.19 weight percent magnesium, 1.07 weight percent silicon, 1.1 weight percent manganese, 0.06 weight percent iron with the balance aluminum having a yield strength of 266 MPa and an elongation of 9.5%. The content of aluminum would therefore be 91.58 weight percent, which would be within the range of “between 85 percent by weight of the alloy and 95 percent by weight of the alloy” as claimed. 
In regard to claims 11 and 15-16, Chaudhury et al. (‘071) discloses an alloy composition that includes 5 to 12 weight percent magnesium, 0.1 to 2 weight percent manganese, 0.3 to 3 weight percent silicon and the balance aluminum (abstract and [0010]). Specifically, Chaudhury et al. (‘071) discloses Alloy 1 in Table 6 having 5.64 weight percent magnesium, 1.21 weight percent silicon, 1.02 manganese, 0.16 iron and the balance aluminum having a yield strength of 251 MPa and an elongation of 11.3% and Alloy 3 in Table 6 having 6.19 weight percent magnesium, 1.07 weight percent silicon, 1.1 weight percent manganese, 0.06 weight percent iron with the balance aluminum having a yield strength of 266 MPa and an elongation of 9.5%. 
With respect to the recitation “consisting essentially of” in claim 15, the instant specification fails to demonstrate that iron would be detrimental the basic and novel characteristics of the instant invention and in fact [00099] discloses wherein iron may be present up to 1 weight percent. 
In regard to claim 12, Chaudhury et al. (‘071) discloses 3-D printing [0034].
In regard to claim 14, Chaudhury et al. (‘071) discloses powder bed fusion [0017]. 
In regard to claim 17, Alloy 1 of Table 6 discloses an alloy having 5.64 weight percent magnesium, 1.21 weight percent silicon, 1.02 weight percent manganese, 0.16 weight percent iron and the balance aluminum. The content of aluminum would therefore be 91.97 weight percent, which would be within the range of “between 85 percent by weight of the alloy and 95 percent by weight of the alloy” as claimed. Additionally, Alloy 3 of Table 6 discloses an alloy having 6.19 weight percent magnesium, 1.07 weight percent silicon, 1.1 weight percent manganese, 0.06 weight percent iron with the balance aluminum having a yield strength of 266 MPa and an elongation of 9.5%. The content of aluminum would therefore be 91.58 weight percent, which would be within the range of “between 85 percent by weight of the alloy and 95 percent by weight of the alloy” as claimed. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaudhury et al. (US 2020/0232071).
With respect to the recitation “wherein the 3D printing process includes a cooling rate greater than 1000 degrees Celsius per second” in claim 2, while Chaudhury et al. (‘071) discloses the same composition (Table 6) and making this composition by a 3D printing [0034], Chaudhury et al. (‘071) does not appear to specify this cooling rate. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein the 3D printing process includes a cooling rate greater than 103 degrees Celsius per second” in claim 13, while Chaudhury et al. (‘071) discloses the same composition (Table 6) and making this composition by a 3D printing [0034], Chaudhury et al. (‘071) does not appear to specify this cooling rate. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin (US 2014/0251511).
In regard to claim 1, Lin (‘511) discloses aluminum base alloys containing 3 to 6 weight percent magnesium, 0.10 to 0.50 weight percent silicon, up to 1.0 weight percent manganese, balance comprising aluminum (abstract and [0003-0012]). 
With respect to the recitation “has a yield strength of at least 230 Megapascals (MPa) and an elongation of at least 9 percent (%)” in claim 1 and in regard to claims 5, 7 and 9, Lin (‘511) discloses yield strengths up to 53 ksi yield strength (365 MPa) in combination with an elongation of 18% (Table 2). 
With respect to the recitation “as printed by a 3D printing process” in claim 1, Lin (‘511) does not specify a 3D printing process. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein the 3D printing process includes a cooling rate greater than 1000 degrees Celsius per second” in claim 2, Lin (‘511) does not specify a 3D printing process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 3, Lin (‘511) does not specify using at least one of Laser-Powder Bed Fusion, Electron Beam Powder Bed Fusion, or Directed Energy Deposition. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 4, in addition to manganese, magnesium, aluminum and silicon, Lin (‘511) requires the presence of 2.5 to 5 weight percent zinc (abstract and [0004-0005]). However, the instant specification does not indicate that zinc would be detrimental to the basic and novel characteristics of the instant invention. MPEP 2111.03. Therefore, Lin (‘511) would still read on the instant invention. 
In regard to claims 6 and 10, the minimum content of aluminum in Lin (‘511) with silicon and manganese present would be about 89 weight percent and the maximum content of aluminum with silicon and manganese present would be about 94.5 weight percent, which would be within the range of the instant invention. 
In regard to claim 8, Lin (‘511) discloses for instance up to 0.5 weight percent of elements such as chromium ([0014] and claim 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0251511). 
In regard to claim 11, Lin (‘511) discloses aluminum alloys having compositions relative to that of the instant invention as set forth below (abstract and [0003-0012]).
Element
Instant Claim
(weight percent)
Lin (‘511)
(weight percent)
Overlap
Mg
about 5 – 12 
3 – 6 
about 5 – 6 
Mn
 about 0.1 – 2 
0 – 1 
about 0.1 – 1 
Si
about 0.3 – 3 
0 – 0.5 
about 0.3 – 0.5 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, manganese and silicon disclosed by Lin (‘511) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, manganese and silicon from the amounts disclosed by Lin (‘511) because Lin (‘511) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “as printed by a 3D printing process” in claim 12, Lin (‘511) does not specify a 3D printing process. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein the 3D printing process includes a cooling rate greater than 103 degrees Celsius per second” in claim 13, Lin (‘511) does not specify a 3D printing process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 14, Lin (‘511) does not specify using at least one of Laser-Powder Bed Fusion, Electron Beam Powder Bed Fusion, or Directed Energy Deposition. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 15, in addition to manganese, magnesium, aluminum and silicon, Lin (‘511) requires the presence of 2.5 to 5 weight percent zinc (abstract and [0004-0005]). However, the instant specification does not indicate that zinc would be detrimental to the basic and novel characteristics of the instant invention. MPEP 2111.03. Therefore, Lin (‘511) would still read on the instant invention. 
In regard to claim 16, Lin (‘511) discloses for instance up to 0.5 weight percent of elements such as chromium ([0014] and claim 1). 
In regard to claim 17, the minimum content of aluminum in Lin (‘511) with silicon and manganese present would be about 89 weight percent and the maximum content of aluminum with silicon and manganese present would be about 94.5 weight percent, which would be within the range of the instant invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/526,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
	In regard to instant claim 1, claim 1 of copending Application discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/526,691
(weight percent)
Overlap
Mg
 present 
2 – 15  
 2 – 15 
Mn
 present 
0.1 – 2.5 
 0.1 – 2.5 
Si
 present 
0.3 – 6 
0.3 – 6
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, manganese and silicon disclosed copending Application No. 16/526,691 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, manganese and silicon from the amounts disclosed by copending Application No. 16/526,691 because copending Application No. 16/526,691 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “wherein a structure of the alloy as printed by a 3D printing process” in claim 1, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “has a yield strength of at least 230 Megapascals (MPa) and an elongation of at least 9 percent (%)” in instant claim 1, copending Application No. 16/526,691 discloses a substantially similar composition. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
In regard to instant claim 2, while the claims of copending Application No. 16/526,691 do not specify the cooling rate, the claims are drawn to a product and not a process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to instant claim 3, while the claims of copending Application No. 16/526,691 do not specify the type of 3D printing process, the claims are drawn to a product and not a process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to instant claim 4, claim 1 of copending Application No. 16/526,691 does not require the presence of elements beyond magnesium, manganese, silicon and aluminum. 
In regard to instant claim 5, claim 1 of copending Application No. 16/526,691 discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to instant claim 6, claim 1 of copending Application No. 16/526,691 discloses a minimum of 76.5 weight percent aluminum and a maximum of 97.6 weight percent aluminum, which would encompass the instantly claimed range of aluminum. 
 In regard to instant claim 7, claim 1 of copending Application No. 16/526,691 discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to instant claim 8, claim 3 of copending Application No. 16/526,691 discloses wherein the alloy includes at least  one iron, titanium, zirconium, chromium and yttrium. 
In regard to instant claim 9, claim 1 of copending Application No. 16/526,691 discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to instant claim 10, claim 1 of copending Application No. 16/526,691 discloses a minimum of 76.5 weight percent aluminum and a maximum of 97.6 weight percent aluminum, which would encompass the instantly claimed range of aluminum. 
In regard to instant claim 11, claim 1 of copending Application discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/526,691
(weight percent)
Overlap
Mg
 5 – 12 
2 – 15  
 5 – 12
Mn
 0.1 – 2 
0.1 – 2.5 
 0.1 – 2 
Si
 0.3 – 3 
0.3 – 6 
0.3 – 3
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium, manganese and silicon disclosed copending Application No. 16/526,691 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, manganese and silicon from the amounts disclosed by copending Application No. 16/526,691 because copending Application No. 16/526,691 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “wherein the alloy is produced by a 3D printing process” in claim 12, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to instant claim 13, while the claims of copending Application No. 16/526,691 do not specify the cooling rate, the claims are drawn to a product and not a process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to instant claim 14, while the claims of copending Application No. 16/526,691 do not specify the type of 3D printing process, the claims are drawn to a product and not a process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to instant claim 15, claim 1 of copending Application No. 16/526,691 does not require the presence of elements beyond magnesium, manganese, silicon and aluminum. 
In regard to instant claim 16, claim 4 of copending Application No. 16/526,691 disclose iron up to 1 weight percent, titanium up to 1 weight percent and zirconium 0.15 to 5 weight percent. 
In regard to instant claim 17, claim 1 of copending Application No. 16/526,691 discloses a minimum of 76.5 weight percent aluminum and a maximum of 97.6 weight percent aluminum, which would encompass the instantly claimed range of aluminum. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759